Citation Nr: 1719289	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with traumatic arthritis (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for chronic right ankle strain (right ankle disability).

3.  Entitlement to a rating in excess of 10 percent for chronic left ankle strain (left ankle disability).

4.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of fingers of the right hand with status post multiple hand injuries (right hand disability).

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to September 29, 2008, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 (granting separate 10 percent ratings, each, for right knee, right ankle, left ankle, and right hand disabilities) and June 2011 (granting service connection for PTSD and assigning a 50 percent rating) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; the claims file is now in the jurisdiction of the Providence, Rhode Island, RO.  

In March 2017, a Central Office Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.

The issues of increased ratings for right knee disability, bilateral ankle disabilities, right hand disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

In a March 2017, VA Form 21-4138, Statement in Support of Claim, the Veteran withdrew (in writing) his appeal seeking an effective date prior to September 29, 2008, for the grant of service connection for PTSD; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing (on a March 2017, VA Form 21-4138), the appellant withdrew his appeal seeking an effective date prior to September 29, 2008, for the grant of service connection for PTSD.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.



ORDER

The appeal seeking an effective date prior to September 29, 2008, for the grant of service connection for PTSD is dismissed.


REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

PTSD

The Veteran was last provided a VA examination to evaluate the severity of his PTSD in June 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, in June 2016 correspondence, the Veteran stated that his PTSD had worsened.  Consequently, a new examination is needed to determine the current severity of his PTSD.  

Orthopedic Disabilities

Upon review of the record, it appears the Veteran is diagnosed with several co-morbid disabilities, not all of which are service-connected.  The record does not clearly establish which symptoms are associated with which disabilities, nor does it establish that the Veteran's service-connected disabilities currently on appeal cannot be distinguished from other service-connected and non-service-connected disabilities.  (See, e.g., November 2016 VA hand examination (noting diagnoses of Dupuytren's contracture (for which service connection has been denied) and degenerative arthritis of the right hand without discussion of what symptoms are caused by each))  The Board also notes that the Veteran was recently diagnosed with probable rheumatoid arthritis, which may contribute to the symptoms he experiences.  (See January 2017 VA treatment record).  Thus, it is not clear whether the reported symptoms associated with these appeals are associated with the service-connected disabilities at issue and should be considered in evaluating their severity.  Notably, while the Veteran is competent to report the symptoms he experiences, he is not competent to determine the cause of those symptoms (or, as here, to distinguish between multiple potential causes), which is a medical question.

Additionally, on August 2016 VA examination, the examiner stated that he did not review any records, to include the claims file and VA treatment records.  As a result, his findings on examination were based on inaccurate factual premises.  (See, e.g., August 2016 VA ankle examination (noting diagnosis of strain, only, and no imaging studies available) and March 1998 VA treatment record (noting mild-moderate degenerative joint disease of the bilateral ankles, probable old avulsion fracture of the right ankle, and talar break on the left foot).

Consequently, remand is required for examination of the right knee, right hand, and bilateral ankles and an opinion that considers the full record in assessing the severity of the service-connected disabilities.

Finally, at the March 2017 Board hearing, the Veteran testified that his service-connected disabilities cause him to miss work and that he has received disciplinary action as a result.  He provided copies of several official Letters of Warning for incorporation into the record.  However, where the nature of the leave is stated, it does not appear to be related to the Veteran's disability.  (See, e.g., July 2013 letter, noting July 2011 absence due to an ill family member and July 2013 absence due to travel out of town.)  Consequently, on remand the AOJ should request that the Veteran authorize VA to contact his employer for additional information regarding his employment, to include information regarding medical accommodations and disciplinary action.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the disabilities at issue and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should also ask the Veteran to provide releases for VA to obtain his employment records from the United States Postal Service, to specifically include records of medical accommodations or leave and disciplinary actions.  If he provides the releases sought, the AOJ should obtain complete records from the postservice employer.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the employer does not respond to AOJ's request, the Veteran should be advised that ultimately it is his responsibility to ensure that private records are received.  

3.  When the development in (1) and (2) is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the scope, nature, and severity of his service-connected PTSD throughout the period on appeal (since September 2008).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify each symptom of PTSD (and any related disabilities) found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 50 percent (AND ANY OTHER SYMPTOMS OF SIMILAR GRAVITY).  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).
 
In responding, the examiner is asked to carefully review the record, to include reports of prior examinations, VA and private treatment records, and the Veteran's lay testimony, and address any discrepancies in the symptom severity reported/documented.  (See, e.g., June 2012 VA examination report (noting moderate symptoms resulting in occasional decreased in work efficiency); July 2011 notice of disagreement (reporting that he requires assistance to maintain basic hygiene); May 2011 VA (fee basis) examination report (noting moderate to severe symptoms resulting in occasional interference in activities of daily living but causing no more than occupational and social impairment with reduced reliability and productivity.)) 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  When the development in (1) and (2) is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the scope, nature, and severity of his service-connected right hand, right knee, right ankle, and left ankle disabilities throughout the period on appeal (since September 2007).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 5256-5263, and 5270-5274, as well as § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability, to include any functional impairment due to medication used to treat the disabilities at issue.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records (to specifically include a September 2016 functional capacity evaluation, located in the Veteran's VA treatment records), and address any discrepancies in the level of disability/functional impairment recorded, to specifically include comment as to whether the Veteran's self-reported symptoms (to include those reported on examination, during the Board hearing, and in correspondence with VA) are consistent with the clinical record. 

The examiner is asked to distinguish, to the extent possible, symptoms and treatment (e.g., prescription of narcotic pain relievers) associated with the Veteran's service-connected right knee, right hand, and bilateral ankle disabilities from those associated with other disabilities (e.g., rheumatic arthritis, degenerative disc disease, Dupuytren's contracture , or service-connected foot disabilities.)  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Then, the AOJ should review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


